Exhibit 10.51


FORUM ENERGY TECHNOLOGIES, INC.
2016 STOCK AND INCENTIVE PLAN
This Performance Award Agreement (this “Agreement”) is made as of the ___ day of
_________________, 2018 (the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Employee”).
1.Award. The Employee is hereby awarded [number of performance shares]
performance shares (each a “Performance Share”) pursuant to the Forum Energy
Technologies, Inc. 2016 Stock and Incentive Plan (the “Plan”) which shall be
allocated as the “Target Amount”. The Performance Shares represent the
opportunity to receive a number of shares of Common Stock based on the “Payout
Multiplier” as defined in Exhibit A. The number of Performance Shares that are
converted into “Earned Performance Shares” will be between 0% and 200% of the
Target Amount. Each Performance Share that does not become an Earned Performance
Share shall be forfeited.
The exact number of Performance Shares that shall be converted into Earned
Performance Shares and issued to the Employee shall be based upon the
achievement by the Company of the performance standards as set forth in Exhibit
A hereto over a three-year period beginning on January 1, 2019 (the “Performance
Beginning Date”) and ending on December 31, 2021 (the “Performance End Date”)
(the period from the Performance Beginning Date to the Performance End Date is
referred to as the “Performance Period”). The determination by the Committee
with respect to the achievement of such performance standards shall be made as
soon as administratively practicable following the Performance End Date after
all necessary Company and peer information is available. The specific date on
which such determination is formally made and approved by the Committee is
referred to as the “Determination Date.” After the Determination Date, the
Company shall notify the Employee of the number of Earned Performance Shares, if
any, and the corresponding number of shares of Common Stock to be issued to the
Employee in satisfaction of the award. The shares of Common Stock shall be
issued to the Employee on March 15, 2022 (the “Settlement Date”).
The performance standards are based on the Company’s Total Shareholder Return
compared against the Peer Group. The methodology for calculating the number of
Earned Performance Shares, including the definitions used therefor, is set forth
in Exhibit A hereto.
The Employee acknowledges receipt of a copy of the Plan, and agrees that this
award of Performance Shares shall be subject to all of the terms and provisions
of the Plan, including future amendments thereto, if any, pursuant to the terms
thereof. Capitalized terms used in this Agreement and Exhibit “A” hereto that
are not defined herein shall have the meanings given to them in the Plan or
Exhibit A, as applicable.
2.    Vesting/Forfeiture. Except as otherwise provided in Section 3 below, the
Performance Shares shall vest on the Determination Date, provided the Employee
is continuously employed by the Company or any of its Affiliates (collectively,
the “Company Group”) through the Determination Date. Except as otherwise
provided in Section 3, the Performance Shares shall be automatically forfeited
on the date of the Employee’s termination of employment.


1

--------------------------------------------------------------------------------




3.    Termination of Employment.
(a)    Death or Disability. If prior to the Determination Date with respect to
the Performance Period, the Employee dies or becomes Disabled, the Performance
Shares shall vest on a pro rata basis determined by multiplying the Target
Amount of Performance Shares for the Performance Period by a fraction (not
greater than 1.0), the numerator of which is the number of months (not including
any partial months) that have elapsed since the Performance Beginning Date to
the date of the Employee’s death or Disability, as applicable, and the
denominator of which is the total number of months in the Performance Period.
Any remaining unvested Performance Shares shall be forfeited. The shares of
Common Stock in respect of the vested Performance Shares shall be issued to the
Employee thirty (30) days after the date of the Employee’s death or Disability,
as applicable. For purposes of this Section 3(a), the Employee shall become
“Disabled” or have a “Disability” on the date that the Employee becomes eligible
for long-term disability benefits pursuant to the Company’s long-term disability
plan.
(b)    Retirement. Provided the Employee remained continuously employed by the
Company Group for the six (6) month period following the Date of Grant, if the
Employee’s employment with the Company Group is terminated prior to the
Determination Date by reason of Retirement, the Committee may, in its sole and
absolute discretion, determine that the Performance Shares shall vest on a pro
rata basis determined by multiplying the number of Performance Shares that would
otherwise have been earned and vested on the Determination Date by a fraction,
the numerator of which is the number of months (not including any partial
months) that have elapsed since the Performance Beginning Date to the date of
the Employee’s Retirement, and the denominator of which is the total number of
months in the Performance Period. The shares of Common Stock in respect of the
Earned Performance Shares shall be based on the Payout Multiplier and shall be
issued to the Employee on the Settlement Date. Notwithstanding any other
provision in this Section 3(b), if the Employee’s Retirement occurs on or within
two years after the date of consummation of such Change in Control that is a
“change in control event” within the meaning of Treasury Regulation
1.409A-3(i)(5) (a “409A Change in Control Event”), the number of Earned
Performance Shares shall be equal to the Target Amount and the shares of Common
Stock in respect of the Earned Performance Shares shall be issued to the
Employee thirty (30) days after the Employee’s termination of employment. For
purposes of this Section 3(b), “Retirement” shall mean termination of the
Employee’s service relationship with all members of the Company Group which is
specifically determined by the Committee in its sole and absolute discretion to
constitute Retirement.
(c)    Good Reason. In lieu of the definition of “Good Reason” set forth in
Article I of the Plan, “Good Reason” for purposes of this Agreement shall mean
the occurrence of any of the following events without the Employee’s express
written consent:
(i)
a change in the Employee’s status, title or position with the Company Group,
including as an officer of the Company, which, in the Employee’s good faith
judgment, does not represent a promotion, with commensurate adjustment of
compensation, from the Employee’s status, title or position as in effect
immediately prior thereto; the assignment to the Employee of any duties or
responsibilities which,



2

--------------------------------------------------------------------------------




in the Employee’s good faith judgment, are inconsistent with the Employee’s
status, title or position in effect immediately prior to such assignment; the
withdrawal from the Employee of any duties or responsibilities which, in the
Employee’s good faith judgment, are consistent with such status, title or
position in effect immediately prior to such withdrawal; or any removal of the
Employee from or any failure to reappoint or reelect the Employee to any
position; provided that the circumstances described in this item (i) do not
apply as a result of the Employee’s death, Retirement, or Disability or
following receipt by the Employee of written notice from the Company of the
termination of the Employee’s employment for Cause;
(ii)
a reduction by the Company in the Employee’s then current base salary;

(iii)
the failure by the Company to continue in effect any benefit or compensation
plan in which the Employee was participating immediately prior to such failure
other than as a result of the normal expiration or amendment of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company which would adversely affect the Employee’s continued
participation in any benefit or compensation plan on at least as favorable a
basis to the Employee as is the case immediately prior to the action or failure
to act or which would materially reduce the Employee’s benefits under any such
plan or deprive the Employee of any material benefit enjoyed by the Employee
immediately prior to the action or failure to act;

(iv)
the relocation of the principal place of the Employee’s employment to a location
25 miles further from the Employee’s then current principal residence;

(v)
the failure by the Company upon a Change in Control to obtain an agreement,
satisfactory to the Employee, from any successor or assign of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Company would be required to perform if no succession or
assignment had taken place; or

(vi)
any material default by the Company in the performance of its obligations under
this Agreement.

Any event or condition described in provisions (i) through (vi) above which
occurs prior to the effective date of any Change in Control, but which the
Employee reasonably demonstrates (x) was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, or (y) otherwise arose in connection with or in anticipation of a
Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to such effective date. The Employee’s
continued employment or failure to give the Company any notice of termination
for Good Reason shall not constitute consent to, or a waiver of rights with
respect to, any circumstances constituting Good Reason hereunder. For purposes
of this Section 3(c), any good faith determination of Good Reason made by the
Employee shall be conclusive.


3

--------------------------------------------------------------------------------




4.    Settlement and Delivery of Stock. Except as otherwise provided in Section
3, settlement of the Earned Performance Shares shall be made on the Settlement
Date. Settlement will be made by issuance of shares of Common Stock equal to the
number of Earned Performance Shares. Notwithstanding the foregoing, the Company
shall not be obligated to issue any shares of Common Stock if counsel to the
Company determines that such sale or delivery would violate any applicable law
or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which the Common Stock is listed or quoted. The Company shall
in no event be obligated to take any affirmative action in order to cause the
issuance of shares of Common Stock to comply with any such law, rule, regulation
or agreement.
5.    Shareholder Rights. The Employee shall have no rights to dividend
equivalent payments with respect to the Performance Shares and shall have no
rights to dividends or other rights of a shareholder with respect to shares of
Common Stock subject to this award of Performance Shares unless and until such
time as the award has been settled by the issuance of shares of Common Stock to
the Employee. Any Earned Performance Shares shall be subject to adjustment under
the Plan with respect to dividends or other distributions that are paid in
shares of Common Stock with a record date that is after the Determination Date
and prior to the Settlement Date of such Earned Performance Shares.
6.    Corporate Acts. The existence of the Performance Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.
7.    Withholding. To the extent that the vesting of the Performance Shares
results in compensation income or wages to the Employee for federal, state,
local or foreign tax purposes, the Employee shall deliver to the Company or to
any Affiliate nominated by the Company at the time of such lapse, such amount of
money or, if permitted by the Committee in its sole discretion, shares of Common
Stock as the Company or any Affiliate nominated by the Company may require to
meet its minimum obligation under applicable tax or social security laws or
regulations, and if the Employee fails to do so, the Company and its Affiliates
are authorized to withhold from any cash or stock remuneration (including
withholding any shares of Common Stock distributable to the Employee under this
Agreement) then or thereafter payable to the Employee any tax or social security
required to be withheld by reason of such resulting compensation income or
wages. The Employee acknowledges and agrees that the Company is making no
representation or warranty as to the tax consequences to the Employee as a
result of the receipt of the Performance Shares, vesting of the Performance
Shares or the forfeiture of any Performance Shares pursuant to the Forfeiture
Restrictions.
8.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of any member of the Company Group. Without
limiting the scope of the preceding sentence, it is


4

--------------------------------------------------------------------------------




specifically provided that the Employee shall be considered to have terminated
employment with the Company at the time of the termination of the “Affiliate”
status of the entity or other organization that employs the Employee.
Nothing in the adoption of the Plan, nor the award of the Performance Shares
thereunder pursuant to this Agreement, shall confer upon the Employee the right
to continued employment by the Company Group or affect in any way the right of
the Company to terminate such employment at any time. Unless otherwise provided
in a written employment agreement or by applicable law, the Employee’s
employment by the Company Group shall be on an at-will basis, and the employment
relationship may be terminated at any time by either the Employee or the Company
for any reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
9.    Code Section 409A; No Guarantee of Tax Consequences. The award of
Performance Shares is intended to be (i) exempt from Section 409A of the Code
(“Section 409A”) including, but not limited to, by reason of compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4); or
(ii) in compliance with Section 409A, and the provisions of this Agreement shall
be administered, interpreted and construed accordingly. Payments under this
Agreement in a series of installments shall be treated as a right to receive a
series of separate payments for purposes of Section 409A. If the Employee is
identified by the Company as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date on which the Employee has a
“separation from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the provisions
of Section 4 hereof, any transfer of shares payable on account of a separation
from service that are deferred compensation shall take place on the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, or (ii) such earlier date as complies with
the requirements of Section 409A. To the extent required to comply with Section
409A, the Employee shall be considered to have terminated employment with the
Company Group when the Employee incurs a “separation from service” with a member
of the Company Group within the meaning of Section 409A(a)(2)(A)(i) of the Code.
The Company makes no commitment or guarantee to the Employee that any federal or
state tax treatment shall apply or be available to any person eligible for
benefits under this Agreement.
10.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.
11.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, whether written or oral,
between the parties with respect to Performance Shares commencing on the
Performance Beginning Date. Any modification of this Agreement shall be
effective only if it is in writing and signed by both the Employee and an
authorized officer of the Company.


5

--------------------------------------------------------------------------------




12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


FORUM ENERGY TECHNOLOGIES, INC.


By:                        
Name:
Title:
        
EMPLOYEE


                                                
                        
13.    

Exhibit A


Methodology for Calculating Earned Performance Shares




1.    Definitions. For purposes of determining the number of shares of Common
Stock issuable to the Employee in respect of the Earned Performance Shares for
each Performance Period, the following definitions shall apply:
(a)    Ending Share Price means the average closing price of the shares over the
twenty trading days prior to the Performance End Date.
(b)    Peer Group means TechnipFMC plc; National Oilwell Varco, Inc.; Superior
Energy Services, Inc.; Oceaneering International, Inc.; Exterran Corporation;
Oil States International, Inc.; Hunting plc; Dril-Quip, Inc.; Cactus, Inc. and
Apergy Corporation to the extent such entities or their successors are in
existence and publicly traded as of the Performance End Date.
(a)    Starting Share Price means the average closing price of the shares over
the twenty trading days prior to the Performance Beginning Date.
(b)    Total Shareholder Return means common stock price growth for each entity
over the Performance Period, as measured by dividing the sum of the cumulative
amount of dividends for the Performance Period, assuming dividend reinvestment,
and the difference between the entity’s Ending Share Price and the Starting
Share Price; by the entity’s Starting Share Price. In the event of a spin-off or
similar divestiture during the Performance Period by an entity that is a member
of the Peer Group, the Committee may make such adjustments to the calculation of
such entity’s Total Shareholder Return as it determines may be appropriate,
including, without limitation, taking into account the common stock price growth
for both the entity that is the member of the Peer Group and the divested entity
over the Performance Period.
For purposes of this Exhibit A, the share prices and dividends of peers that
trade in foreign currency shall be converted to U.S. dollars.
2.    Committee Methodology. For purposes of determining the number of shares of
Common Stock issuable to the Employee in respect of the Earned Performance
Shares, the Committee shall:
(a)    Calculate the Total Shareholder Return for the Company and each company
in the Peer Group for the Performance Period.
(b)    Rank the Company and each member of the Peer Group based on Total
Shareholder Return with the company having the highest Total Shareholder Return
ranking in the first position and the company with the lowest Total Shareholder
Return ranking in the tenth position.
(c)    Determine the number of Earned Performance Shares by multiplying the
Employee’s Target Amount by the Payout Multiplier in the Ten Company Payout
Schedule below:
Eleven Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.80
3
1.60
4
1.40
5
1.20
6
1.00
7
0.80
8
0.60
9
0.40
10
0.20
11
0.00



Notwithstanding the calculations described in clause (c) above, in the event the
Total Shareholder Return for the Company is (I) less than 0%, the Payout
Multiplier applied in clause (c) shall not exceed 1.00 or (II) greater than or
equal to 20%, the Payout Multiplier applied in clause (c) shall not be less than
1.00.
If any calculation with respect to the Earned Performance Shares would result in
a fractional share, the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole share.
3.    Peer Group Changes. If, as a result of merger, acquisition or a similar
corporate transaction, a member of the Peer Group ceases to be a member of the
Peer Group (an “Affected Peer Company”), the Affected Peer Company shall not be
included in the Ten Company Payout Schedule and the applicable of the following
alternative schedules shall be used in its place:
Ten Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.75
3
1.50
4
1.25
5
1.00
6
1.00
7
0.75
8
0.50
9
0.25
10
0.00





Nine Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.75
3
1.50
4
1.25
5
1.00
6
0.75
7
0.50
8
0.25
9
0.00



Eight Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.71
3
1.42
4
1.13
5
0.84
6
0.55
7
0.26
8
0.00



Seven Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.67
3
1.33
4
1.00
5
0.67
6
0.33
7
0.00



Six Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.60
3
1.20
4
0.80
5
0.40
6
0.00





Five Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.50
3
1.00
4
0.50
5
0.00



If a member of the Peer Group declares bankruptcy, it shall be deemed to remain
in the Peer Group until the Performance End Date and shall occupy the lowest
ranking in the Payout Schedule. If, as a result of merger, acquisition or a
similar corporate transaction, there are five or more Affected Peer Companies,
the Committee may in its sole discretion revise the makeup of the Peer Group and
make adjustments to the Payout Multipliers.


6